EXHIBIT
  11
EXHIBIT
  12
EXHIBIT
  13
EXHIBIT
  14
EXHIBIT
  15
Case 1:08-cv-11785-NMG Document 306-1 Filed 11/23/11 Page 1 of 36
Case 1:08-cv-11785-NMG Document 306-1 Filed 11/23/11 Page 13 of 36
Case 1:08-cv-11785-NMG Document 306-1 Filed 11/23/11 Page 14 of 36
Case 1:08-cv-11785-NMG Document 306-1 Filed 11/23/11 Page 15 of 36
EXHIBIT
  16
      Case 1:08-cv-11785-NMG Document 306-4 Filed 11/23/11 Page 1 of 35

Molly Carpenter                                                                                                       July 19, 2011
                                                                 1                                                                        3
                     UNITED STATES DISTRICT COURT                     1               STIPULATIONS
                       DISTRICT OF MASSACHUSETTS
                                                                      2

       --------------------------------x                              3
                                                                      4        IT IS HEREBY STIPULATED AND AGREED by and between
       JOSEPH IANTOSCA, ET AL.,                                       5   counsel for the respective parties hereto that all
              Plaintiffs,
                                                                      6   technicalities as to proof of the official character
          -versus-
                                                                      7   before whom the deposition is to be taken are waived.
       BENISTAR ADMIN SERVICES, INC.,
       ET AL.,                                  08-11785-NMG          8
              Defendants.                                             9
          -versus-
                                                                     10        IT IS FURTHER STIPULATED AND AGREED by and
       TRAVELERS INSURANCE COMPANY and
                                                                     11   between counsel for the respective parties hereto that
       UNDERWRITERS AT LLOYDS, LONDON,
                                                                     12   the reading and signing of the deposition by the
              Reach and Apply Defendants.                            13   deponent are required. Instructions, errata and jurat
                                                                     14   were sent to Attorney Silverstein.
       --------------------------------x
                                                                     15

                     DEPOSITION OF MOLLY CARPENTER                   16
                                                                     17        IT IS FURTHER STIPULATED AND AGREED by and
       Taken pursuant to the Federal Rules of Civil Procedure,       18   between counsel for the respective parties hereto that
       at the law offices of Halloran & Sage,
                                                                     19   all objections, except as to form, are reserved to the
       One Goodwin Square, 225 Asylum Street, Hartford,
                                                                     20   time of trial.
       Connecticut, before Vicki S. McManus, a Licensed
                                                                     21
       Shorthand Reporter and a Notary Public in and for the         22
                                                                     23
       State of Connecticut, Shorthand Reporter License
                                                                     24

       No. 00152, on Tuesday, July 19, 2011, at 9:52 a.m.            25                    * * * * *

                                                                 2                                                                        4
  1   A P P E A R A N C E S:                                          1             M O L L Y C A R P E N T E R,
  2
  3   For the Witness Molly Carpenter:                                2   called as a witness, having been first duly sworn by
  4   BALLARD SPAHR LLP                                               3   Vicki S. McManus, a Notary Public in and for the State
      1735 Market Street, 51st Floor
  5   Philadelphia PA 19103-7599                                      4   of Connecticut, was examined and testified as follows:
      By: IRA B. SILVERSTEIN, Esquire                                 5   DIRECT EXAMINATION
  6                                                                   6   BY MR. EVANS:
  7   For the Plaintiffs Joseph Iantosca, et al.:
  8   ZELLE, McDONOUGH & COHEN                                        7     Q Could you state your name please.
      101 Federal Street, 14th Floor                                  8     A Molly Carpenter.
  9   Boston MA 02110
      By: ANTHONY R. ZELLE, Esquire                                   9     Q What is your home address?
 10      THOMAS W. EVANS, Esquire                                    10     A 18 Pondside Lane, Simsbury, Connecticut.
 11                                                                  11     Q Who is your employer?
      For the United States (Plaintiff by Intervention):
 12                                                                  12            MR. SILVERSTEIN: At this point, I am going
      U.S. DEPARTMENT OF JUSTICE                                     13        to interject. Mrs. Carpenter is the target of a
 13   P.O. Box 55, Ben Franklin Station                              14        criminal investigation in Wisconsin. And in
      Washington DC 20044
 14   By: AUSTIN L. FURMAN, Esquire                                  15        addition -- and if you wish, you can ask her
 15                                                                  16        questions on what I'm about to say now to
      For the Defendants Benistar Admin Services, et al.:
 16                                                                  17        establish that she is, but I'm sure you'll agree,
      FOX ROTHSCHILD LLP                                             18        the wife of Daniel Carpenter, who is under
 17   One Landmark Square, 21st Floor                                19        criminal jeopardy in a number of contexts. And
      Stamford CT 06901
 18   By: JOSEPH M. PASTORE, Esquire                                 20        so Mrs. Carpenter will be invoking both her own
 19                                                                  21        Fifth Amendment privileges and a testimonial
 20
 21                                                                  22        privilege against having to testify with respect
 22   A L S O P R E S E N T:                                         23        to any matters that might touch upon her
 23                                                                  24        husband's criminal exposures.
 24   Wayne Bursey
 25   Mauricio Agudelo, Esquire                                      25            As a consequence, other than if you'd like


                                                                                                                Toll Free: 866.619.3925
                                                                                                               Facsimile: 866.557.0041

                                                                                                                           Suite 804
                                                                                                                  99 Summer Street
                                                                                                                  Boston, MA 02110
                                                                                                            www.esquiresolutions.com
  Case 1:08-cv-11785-NMG Document 306-4 Filed 11/23/11 Page 31 of 35

Molly Carpenter                                                                                          July 19, 2011
                                                               121                                                              123
  1           MR. SILVERSTEIN: Instruct you not to                    1   instruction?
  2       answer.                                                     2     A Yes.
  3   BY MR. FURMAN:                                                  3     Q Does Daniel Carpenter control those entities?
  4     Q Are you going to follow your attorney's                     4            MR. SILVERSTEIN: Instruct you not to
  5   instruction?                                                    5        answer.
  6     A Yes.                                                        6   BY MR. FURMAN:
  7     Q Has Daniel Carpenter performed services for the             7     Q Are you going to follow your attorney's
  8   Benistar 419 Plan and Trust?                                    8   instruction?
  9           MR. SILVERSTEIN: Instruct you not to                    9     A Yes.
 10       answer.                                                    10     Q Is Daniel Carpenter chairman of those entities?
 11   BY MR. FURMAN:                                                 11            MR. SILVERSTEIN: Instruct you not to
 12     Q Are you going to follow your attorney's                    12        answer.
 13   instruction?                                                   13   BY MR. FURMAN:
 14     A Yes.                                                       14     Q Are you going to follow your attorney's
 15     Q Is there anyone more knowledgeable than                    15   instruction?
 16   Daniel Carpenter with respect to the workings of the           16     A Yes.
 17   Benistar 419 Plan and Trust?                                   17     Q Are you familiar with a trust known as The Avon
 18           MR. SILVERSTEIN: Instruct you not to                   18   Trust?
 19       answer.                                                    19            MR. SILVERSTEIN: Instruct you not to
 20   BY MR. FURMAN:                                                 20        answer.
 21     Q Are you going to follow your attorney's                    21   BY MR. FURMAN:
 22   instruction?                                                   22     Q Are you going to follow your attorney's
 23     A Yes.                                                       23   instruction?
 24     Q Has Daniel Carpenter provided consulting services          24     A Yes.
 25   to BASI?                                                       25     Q Are you a beneficiary of that trust?
                                                               122                                                       124
  1          MR. SILVERSTEIN: Instruct you not to                     1            MR. SILVERSTEIN: Instruct you not to
  2       answer.                                                     2        answer.
  3   BY MR. FURMAN:                                                  3   BY MR. FURMAN:
  4    Q Are you going to follow your attorney's                      4     Q Are you going to follow your attorney's
  5   instruction?                                                    5   instruction?
  6    A Yes.                                                         6     A Yes.
  7          THE WITNESS: But, Ira, could I talk to you               7     Q Who is the trustee of that trust?
  8       for a second?                                               8            MR. SILVERSTEIN: Instruct you not to
  9          MR. SILVERSTEIN: Sure.                                   9        answer.
 10          (Luncheon recess taken: 12:15-1:13 p.m.)                10   BY MR. FURMAN:
 11          MR. FURMAN: Before the break, there was a               11     Q Are you going to follow your attorney's
 12       question pending and Ms. Carpenter asked to                12   instruction?
 13       consult with Mr. Silverstein. I was wondering if           13     A Yes.
 14       we can have that question read back.                       14     Q Who is the settler of that trust?
 15          (Testimony read back.)                                  15            MR. SILVERSTEIN: Instruct you not to
 16   BY MR. FURMAN:                                                 16        answer.
 17    Q Ms. Carpenter, are you familiar with entities               17   BY MR. FURMAN:
 18   known as Benefit Concepts International Inc., Benefit          18     Q Are you going to follow your attorney's
 19   Concepts Inc., Benefit Concepts of New York, Carpenter         19   instruction?
 20   Group LTD Inc., Carpenter Financial Group Inc.?                20     A Yes.
 21       Are you familiar with any of those entities?               21     Q Are you familiar with a Daniel E. Carpenter
 22          MR. SILVERSTEIN: Instruct you not to                    22   Trust?
 23       answer.                                                    23            MR. SILVERSTEIN: Instruct you not to
 24   BY MR. FURMAN:                                                 24        answer.
 25    Q Are you going to follow your attorney's                     25


                                                                                                    Toll Free: 866.619.3925
                                                                                                   Facsimile: 866.557.0041

                                                                                                                Suite 804
                                                                                                       99 Summer Street
                                                                                                       Boston, MA 02110
                                                                                                 www.esquiresolutions.com
  Case 1:08-cv-11785-NMG Document 306-4 Filed 11/23/11 Page 32 of 35

Molly Carpenter                                                                                                   July 19, 2011
                                                             125                                                                 127
  1   BY MR. FURMAN:                                                1   performs for the STEP Plan?
  2     Q Are you going to follow your attorney's                   2            MR. SILVERSTEIN: Instruct you not to
  3   instruction?                                                  3        answer.
  4     A Yes.                                                      4   BY MR. FURMAN:
  5     Q Are you a beneficiary of that trust?                      5     Q Are you going to follow your attorney's
  6            MR. SILVERSTEIN: Instruct you not to                 6   instruction?
  7        answer.                                                  7     A Yes.
  8   BY MR. FURMAN:                                                8     Q What is the relationship between BASI and
  9     Q Are you going to follow your attorney's                   9   Benistar 419 Plan Services Inc.?
 10   instruction?                                                 10            MR. SILVERSTEIN: Instruct you not to
 11     A Yes.                                                     11        answer.
 12     Q Is Daniel Carpenter the trustee of that trust?           12   BY MR. FURMAN:
 13            MR. SILVERSTEIN: Instruct you not to                13     Q Are you going to follow your attorney's
 14        answer.                                                 14   instruction?
 15   BY MR. FURMAN:                                               15     A Yes.
 16     Q Are you going to follow your attorney's                  16     Q Is there a written contract between BASI and
 17   instruction?                                                 17   Benistar 419 Plan Services Inc. with respect to
 18     A Yes.                                                     18   services that BASI performed for the Benistar 419 Plan
 19     Q Is Daniel Carpenter the settler of that trust?           19   and Trust?
 20            MR. SILVERSTEIN: Instruct you not to                20            MR. SILVERSTEIN: Instruct you not to
 21        answer.                                                 21        answer.
 22   BY MR. FURMAN:                                               22   BY MR. FURMAN:
 23     Q Are you going to follow your attorney's                  23     Q Are you going to follow your attorney's
 24   instruction?                                                 24   instruction?
 25     A Yes.                                                     25     A Yes.

                                                             126                                                                 128
  1     Q Are there any other charitable trusts set up by           1     Q Can Benistar Admin Services Inc. -- are they
  2   Daniel Carpenter?                                             2   authorized to delegate duties with respect to the
  3            MR. SILVERSTEIN: Instruct you not to                 3   Benistar 419 Plan and Trust to BASI?
  4        answer.                                                  4           MR. SILVERSTEIN: Instruct you not to
  5   BY MR. FURMAN:                                                5       answer.
  6     Q Are you going to follow your attorney's                   6   BY MR. FURMAN:
  7   instruction?                                                  7     Q Are you going to follow your attorney's
  8     A Yes.                                                      8   instruction?
  9     Q Does BASI provide services for the STEP Plan?             9     A Yes.
 10            MR. SILVERSTEIN: Instruct you not to                10     Q Was Benistar 419 Plan Services Inc. always the
 11        answer.                                                 11   sponsor of the Benistar 419 Plan and Trust?
 12   BY MR. FURMAN:                                               12           MR. SILVERSTEIN: Instruct you not to
 13     Q Are you going to follow your attorney's                  13       answer.
 14   instruction?                                                 14   BY MR. FURMAN:
 15     A Yes.                                                     15     Q Are you going to follow your attorney's
 16     Q What percentage of BASI's business comes from            16   instruction?
 17   business related to the STEP Plan?                           17     A Yes.
 18            MR. SILVERSTEIN: Instruct you not to                18     Q Did BESTCO, B-E-S-T-C-O, step down as sponsor of
 19        answer.                                                 19   the Benistar 419 Plan and Trust due to litigation
 20   BY MR. FURMAN:                                               20   brought by the plaintiffs in this case?
 21     Q Are you going to follow your attorney's                  21           MR. SILVERSTEIN: Instruct you not to
 22   instruction?                                                 22       answer. And question assumes facts not
 23     A Yes.                                                     23       necessarily true and certainly not of record.
 24     Q Is there a contract between BASI and STEP Plan           24   BY MR. FURMAN:
 25   Services Inc. with respect to any services that BASI         25     Q Are you going to follow your attorney's


                                                                                                         Toll Free: 866.619.3925
                                                                                                        Facsimile: 866.557.0041

                                                                                                                     Suite 804
                                                                                                            99 Summer Street
                                                                                                            Boston, MA 02110
                                                                                                      www.esquiresolutions.com
EXHIBIT
  17
Case 1:11-cv-08726-LTS-HBP Document 263 Filed 02/11/14 Page 1 of 4
Case 1:11-cv-08726-LTS-HBP Document 263 Filed 02/11/14 Page 2 of 4
Case 1:11-cv-08726-LTS-HBP Document 263 Filed 02/11/14 Page 3 of 4
Case 1:11-cv-08726-LTS-HBP Document 263 Filed 02/11/14 Page 4 of 4
EXHIBIT
  18
                          MOONSTONE PARTNERS LLC                                                     - .-           1010
                                                LANE
                                 - 1 Da GRIST Mlii.                                                                            -
                                    SIMSBURY CT 06070                                                                                                           io4c                                ai                             -.
 jT                                                                              D.Th__________
                                                                                          do
                                                                                                                                                                         LEAP 1GS OY1

          =                  c4J                                                                                                   :                        -


                                                                                                                                                                        . C ’9 TL
                                                                                                                                                                                          90TOL001.9 HIM
                                                                                                                                                                                                  ;u rto :iv
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   S
                                                                                                                                                         - - - 0000                        33 J 21 4pu3
                                                                            &VL7 --                    D   OLLARS                                                -                            9 T9 5 0 u -J 1                  .


 Is                     Bankuorth

          MEMO          4"jflw 5
            1:0103099 I.212
                                                      4                           1 00          .000005000f

Account:       5455                                                                                                                          Account:       75455
Amount 250.00                                                                                                                                Amount: 250.00
PostDate: 20090812                                                                                                                           PostDate: 20090812
Iran ID: 0                                                                                                                                   Iran ID: 0
CheckNum: 1010                                                                                                                               CheckNum: 1010
DIN: 302040751                                                                                                                               DIN: 302040751
ReturnReasonCode:                                                                                                                            RetumReasonCode:
ReturnReasonDescription:                                                                                                                     ReturnReasonDescrrption:




                                                                                                                                             u 1 r1 1 -
                *0100oflhi*                .                                                                                                        JIM ID: LxcP3e 1%a a o
                 08/20/20E19                                                                                                                                                                                                                    *
              411100157b872313            In
                                          ru
                                                            MOONSTONE FATNS     UI;                                   1.0 it                        Idr Irnw,be cDL                                                                             L1
                                                                                                                                                                                                                                              a -a nt
          ThisiLCOPY5fOLc                 ,                        GM? $LW .E                   *61J                                                5e e kMrn,,b..,                  *
          checic You    age ,isame        c                                                                 t fjg,9                                 p tC *win 1 cD                   V
               you weld vethe odgir.aI    RI FU                                                                                                     C e t.          t+r,bwU
                                                                                                                                                                                                                                              a ZIV
          check                           ..,.                                                                                                                                                                                                c3w -a
                                                                                                                                                                                    wo                                                        I,.tCIUO
                                                                                                                                                                               CC                                                             UI
                                                 tr
 S
                                                                                                                                                          3 0 Q3 Z6 4 Q 0 0 O" 5
                                                 a-                                                                                                  -    INCLEAI? fl’IGS 07 c                                         M
rn                                               ru                                   4’J1 4                IoLLs                                                              CA
                                                                                                                                                                                                                           P
                                                                                                                                                                                                                                        SS0
                                          FU C3
                                                                                                                                                                               1w
           Document S eq                  C13 0
                                              0            Uaiikj.orth                          'I

                                                                                                    L;/%dc
          0976976                         C -
lu                 KNDP1TNU               r m                                                                                                                                                                                                   0 0
      ’            US IE.11109            ru                                                                                                                                         NU
                                                                                                                         -



                                                                                               rn
                                          1.1
                                                      .r:o&I(030931:            ? t.S r




Account:       5455
                                                                                                                                             Account:        5455
Amount: 10,287.09
                                                                                                                                             Amount: 10,287.09
PostDate: 20090821
                                                                                                                                             PostDate: 20090821
Iran_ID: 0
                                                                                                                                             Iran ID: 0
CheckNum: 1011
                                                                                                                                             CheckNum: 1011
DIN: 301032640
                                                                                                                                             DIN: 301032640
RetumReasonCode:
                                                                                                                                             ReturnReasonCode:
RetumReasonDescription:
                                                                                                                                             ReturnReasonDescription:




                                                                                                                                       Page -5                                                                  TD-UNIVERSITAS 1037
EXHIBIT
  19
           CARPENTER FINANCIAL GROUP, INC.                                                               1.080 1
                         GRIST
                        ISO ulI MILL I4OL,
                                                                Tb BEROROR
                                                                  81.508-111                   WE
                                                                                                               II
                        SI,OURY. CT 090 -70


                                                                                       A%IDLJNT


                                                      5080        May t’ 2C10     $ .., ’’1ZOOD.O0

   PAY      ftousand and 301100 Dollars
   ORDER
   CF.
            REMX



                                                                                WMOIZWVCWUIt




                         II       000aoII1     :0IL003:            697II


Account:       4697
Amount: 2,000.00
PostDate: 20100526
Tran_ID: 0
CheckNum: 1080
DIN: 305026669
RetumReasonCode:
ReturnReasonDescription:




           CARPENTER FINANCIAL GROUP, INC.                                                               10
                         cnIsTMIUPJAzA
                        1OO GRISTMILL ROAD                       TDBANKNCRTh
                        sIusouR,cr0007o                            SI-SOollI                      DATE
                   ..      (800)400-7000

                                                                                        AMOUNT                 4


                    -         -    . -.                                           $ 5pcD. 00


   TOmE
   ORDER
                   JC
                                                             ’oLL1s2S
                                                                                                               I
               OLL1



                                              .:



                        1 ’000a?Il.- I;0103093z                     2??i’


Account:       4697
Amount 5,000.00
PostDate: 20100528
Tran_ID: 402038682
CheckNum: 1087
DIN: 402038683
RetumReasonCode:
ReturnReasonDescription




                                                                                                               Page-31   TD-UNIVERSITAS 0966
EXHIBIT
  20
      Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 1 of 102   1


1                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
2
     * * * * * * * * * * * * * * *
3    UNITED STATES OF AMERICA    *
                                 *
4                vs.             *            CRIMINAL ACTION
                                 *            No. 04-10029-GAO
5    DANIEL E. CARPENTER         *
                                 *
6    * * * * * * * * * * * * * * *

7              BEFORE THE HONORABLE GEORGE A. O'TOOLE, JR.
                       UNITED STATES DISTRICT JUDGE
8                                SENTENCING

9    A P P E A R A N C E S

10              UNITED STATES ATTORNEY'S OFFICE
                1 Courthouse Way, Suite 9200
11              Boston, Massachusetts 02210
                for the United States
12              By: Jack W. Pirozzolo, AUSA

13
                MARTIN G. WEINBERG, PC
14              20 Park Plaza, Suite 1000
                Boston, Massachusetts 02116
15              for the defendant
                By: Martin G. Weinberg, Esq.
16                   Robert M. Goldstein, Esq.

17

18
                                           Courtroom No. 9
19                                         John J. Moakley Courthouse
                                           1 Courthouse Way
20                                         Boston, Massachusetts 02210
                                           February 26, 2014
21                                         2:00 p.m.

22

23                       CAROL LYNN SCOTT, CSR, RMR
                           Official Court Reporter
24                     One Courthouse Way, Suite 7204
                         Boston, Massachusetts 02210
25                              (617) 330-1377
     Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 48 of 102 48


1    appropriately takes into account the wrongfulness of those

2    series of choices that he made.

3              There has been a number of statements in the PSR

4    and elsewhere that the defendant has taken responsibility

5    for his actions and he has said repeatedly.        Now, there is a

6    very telling comment in one of the victim, in one of the

7    victim's statements that I think I'd like to read,

8    Mr. Iantosca.

9              Mr. Iantosca -- and this is in -- well, I can just

10   read a portion.    It is in the package that was submitted by

11   Probation to the Court.      In fact, it is attached to a

12   2005 -- excuse me -- a two thousand, yeah, a 2005, March 30,

13   30 of March 2005 submission within the package.

14             And Mr. Iantosca says, "For the last five years

15   after Carpenter stole my money he's done everything he can

16   do to prevent me from getting the money back and he has

17   spent millions of dollars on lawyers doing it.         His actions

18   speak louder than his words.      If he has said he has done

19   anything to help his victims, he will be lying."

20             I want to focus here on the "actions speaking

21   louder than words."

22             After the events in this case, it is a fair

23   characterization of Mr. Carpenter's conduct that he has done

24   absolutely everything in his power to avoid responsibility

25   and avoiding the consequences of his conduct.         Everything
     Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 49 of 102 49


1    includes what can fairly be characterized as scorched earth

2    litigation against the exchangers.

3              And what did these people do?       All these people did

4    was give him the money so they could engage in a tax-free

5    exchange.    That's all they did.     And when it didn't come --

6    and when he couldn't come up with the money, they sued him

7    for it but they are blameless.

8              And there is a section in Exhibit 2 of the

9    government's sentencing memorandum that I think is telling

10   about the characteristics of this defendant in connection

11   with this event.     There is a quote from a letter that was

12   sent by Mr. Carpenter's counsel to the plaintiffs.         And I am

13   not going to read the whole thing.       It's in the record.      But

14   I will read one portion of it.       This is a defendant who is

15   saying he's taking responsibility for his actions, okay.

16   This is what the defendant is now saying, okay.         This is

17   what he is now saying.     Let's see what he was telling the

18   plaintiffs in connection with their lawsuit against him to

19   try to get back their money.

20             "Once Dan Carpenter beats his criminal rap, which

21   Professor Dershowitz assures us will happen, your clients

22   will have nothing but another three to four years of appeals

23   to fight and most likely eventually lose.        As you probably

24   know, Botsford," that's Judge, Justice Botsford, "just got

25   reversed today on the School case and Professor Miller is
     Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 50 of 102 50


1    highly confident that the appeals court or the SJC will

2    throw out all of your phase two and phase three claims plus

3    all your phase one claims except for breach of contract.

4    Plus, even if you ultimately prevail on appeal three to four

5    years from now, you will hold a 19 million dollar judgment

6    against persons/entities that are completely judgment

7    proof."

8              It is relevant to consideration of the recommended

9    sentence and the characteristics of the defendant how

10   Mr. Carpenter has treated the victims in this case from the

11   beginning.    It is relevant to assessing his culpability.        It

12   is relevant to assessing the degree to which he has accepted

13   responsibility for that culpability and the degree to which

14   he -- and I'm about to mention this in a moment -- he

15   appropriately can be deterred from the conduct for which he

16   engaged in here.

17             That type of strategy, which is, of course, there

18   is a right, we don't quarrel with that.        However, the

19   question is here what's the appropriate sanction and how do

20   you understand the characteristics of this defendant.          These

21   are choices he made.     He made the decision to have that

22   letter sent to those victims.      He made that decision through

23   counsel to have that kind of language going towards people

24   who did nothing other than give him money for a tax-free

25   exchange.
     Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 51 of 102 51


1              And the emotional cost of this, I would also point

2    out Mr. Schneider's letter, again, in the package of

3    materials submitted to the Court.

4              "I've worked hard for the last 65 years to provide

5    for my family and give them a life of which they can be

6    proud, to continue the legacy of my father's successful

7    company and particularly in my latter years to offer

8    extensive philanthropic gifts of my time and money to

9    others.   Now I find I must sit and watch while a smug,

10   arrogant, selfish man not only betrays the simple trust I

11   put in his company but I must endure the shame and

12   humiliation of watching him laugh about it in court and

13   create appeal after hollow appeal to delay the justice due

14   him."

15             Mr. Iantosca elsewhere in his 2008 submission, his

16   August 12, 2008 submission to the Court has another I think

17   particularly poignant vignette of how Carpenter has treated

18   the victims since this event.

19             "But even more than the financial effect of the

20   loss, I have been battered by -- I have been battered by

21   Carpenter's criminal conduct emotionally and mentally.          I

22   sat for hours on end as one of Carpenter's lawyers took my

23   deposition and essentially blamed me for the collapse of his

24   pyramid scam because I refused to lend him more money after

25   he stole my money.     Carpenter has threatened me through his
     Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 52 of 102 52


1    lawyers specifically saying that he would appeal the civil

2    case for years and years and years.       As it turns out, this

3    is what he did.    Carpenter has further threatened that no

4    matter what the result, at the end of the day I would never

5    see a penny because all of his assets were safety protected

6    in other people's names."

7               These reports of Carpenter's, of Mr. Carpenter's

8    conduct are highly telling of the characteristics of this

9    defendant for this crime.      And they overwhelm, they

10   overwhelm the other works that are documented in the papers,

11   in the defendant's papers as to good works that he has done,

12   including giving money to a prep school, giving money for a

13   field supporting a soccer program.       Whatever those things

14   are, we're here today because of the conduct Mr. Carpenter

15   exhibited and has continued to exhibit the last ten years

16   towards, the venom that has been directed towards these

17   victims.

18              Again, not to repeat the loss and departure

19   arguments, I'm going to turn to the nature and seriousness

20   of the offenses and the need to promote respect for the law.

21              The departure arguments that I've made with respect

22   to the loss, why the loss does not overstate the seriousness

23   here at all applies in terms of understanding the need to

24   reflect the seriousness of this offense.

25              Also, as I mentioned, he could have stopped at any
     Case 1:04-cr-10029-GAO Document 446 Filed 03/17/14 Page 53 of 102 53


1    time.   This was avoidable.     And as you just heard, as I just

2    mentioned, there is lots of bad judgment proof, he's

3    judgment proof, he's judgment proof.       This loss has been

4    paid here but not a lot has been paid by Mr. Carpenter.

5    That's the record in this case.

6              And one of the fundamental tenets of criminal law

7    is that when you're dealing with a judgment-proof person is

8    to deal with that.     You have an incarcerative sentence so

9    there is a cost, so there is a price to be paid for taking

10   people's money, for defrauding people, even if they can't

11   get their money back from that person.

12             That's why, among other things, in order to show

13   just punishment for this offense the five-year sentence is

14   appropriate.

15             I am going to turn now to the issue of deterrence.

16   The Court has in the sentencing papers and elsewhere in the

17   record, during the ten years that Mr. Carpenter has been on

18   pretrial release in this matter it's not as if he has, it's

19   not as if the evidence shows that he his tried the straight

20   and narrow.

21             In addition to the crime that is documented with

22   respect to the unique (ph.) type civil litigation in

23   connection with this case, Mr. Carpenter now stands indicted

24   in the District of Connecticut for an insurance fraud scam.

25   He is currently under investigation for tax offenses in the
